PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant provided medical laboratory tests to the employees of the WV Industrial Home for Youth, a facility of the respondent.
2. Respondent admits the validity of the claim, but states that the amount of $5,700.56, rather than the amount claimed of $ 11,401.12, is fair and reasonable.
3. Claimant agrees to accept $5,700.56 as Ml and complete compensation for the medical laboratory tests performed on respondent’s employees.
4. Respondent agrees that the amount of damages as agreed to by claimant is fair and reasonable and states that there were sufficient funds expired in the appropriate fiscal year from which the invoices could have been paid.
The Court has reviewed the facts of the claim and finds that respondent is responsible for the medical laboratory tests performed on respondent’s employees and that the amount of damages agreed to by die parties is fair and reasonable. Thus, claimant may make a recovery for its sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $5,700.56.
Award of $5,700.56.